Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with applicant’s attorney Maki Hatsumi on 24 June 2022.

The application has been amended as follows: 
In line 4 of claim 1, the phrase “an increasing or decreasing step,” has been inserted at the beginning of the line.
In line 7 of claim 1, the phrase “an acquiring step,” has been inserted at the beginning of the line.
In lines 13-14 of claim 1, the phrase “when the number of the chillers among the plurality of chillers to be operated is increased or decreased” has been replaced with “a previous increasing or decreasing step”.
In line 6 of claim 9, the phrase “an increasing or decreasing step,” has been inserted at the beginning of the line.
In lines 8-9 of claim 9, the phrase “when the number of the chillers to be operated is increased or decreased” has been replaced with “a previous increasing or decreasing step”.
In line 10 of claim 9, the phrase “a reducing step,” has been inserted at the beginning of the line.
In line 13 of claim 9, the phrase “to prevent a light load stop” has been inserted between the word “decreased” and the period (.).
In line 8 of claim 10, the phrase “an increasing or decreasing step,” has been inserted at the beginning of the line.
In lines 8-9 of claim 10, the phrase “when the number of the chillers to be operated is increased or decreased” has been replaced with “a previous increasing or decreasing step”.
In line 11 of claim 10, the phrase “a reducing step,” has been inserted at the beginning of the line.

Allowable Subject Matter
Claims 1, 2, and 4-10 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record taken alone or in combination does not teach, suggest, or render obvious the limitations of the instant independent claims, particularly:
A controller of a chiller system that cools a load using a plurality of chillers, the controller comprising: a processor and a storage storing a program which causes the processor to perform: an increasing or decreasing step, increasing or decreasing a number of the chillers to be operated according to a load factor; and acquiring a chilled water temperature related to at least one of the chillers from a temperature sensor; wherein in the increasing or decreasing step, the program causes the processor to increase or decrease the number of chillers to be operated after a predetermined standby time has elapsed since a previous increasing or decreasing step; and reduces the standby time when at least one of the chilled water temperature and a degree of change in this temperature satisfies a condition for preventing a light load stop of the plurality of chillers in the standby time after the number of chillers among the plurality of chillers to be operated is increased or decreased as taught in instant independent claim 1, or 
a control method for a chiller system that cools a load using a plurality of chillers, the method comprising; an increasing or decreasing step, increasing or decreasing a number of the chillers to be operated after a predetermined standby time has elapsed from a previous increasing or decreasing step; and a reducing step reducing the predetermined standby time when at least one of a chilled water temperature and a degree of change in this temperature satisfies a predetermined of the plurality of chillers in the standby time after the number of chillers among the plurality of chillers to be operated is increased or decreased as taught in instant independent claim 3, or
a non-transitory readable recording medium storing a program that causes a computer which forms a controller of a chiller system that cools a load using a plurality of chillers to execute: an increasing or decreasing step, increasing or decreasing a number of the chillers to be operated after a predetermined standby time has elapsed from a previous increasing or decreasing step; and a reducing step reducing the predetermined standby time when at least one of a chilled water temperature and a degree of change in this temperature satisfies a predetermined condition of the plurality of chillers in the standby time after the number of chillers among the plurality of chillers to be operated is increased or decreased to prevent a light load stop as taught in instant independent claim 10. 

US Publication No. 2004/00668996 A to Tseng teaches a chiller system and associated control device and method in which a number of chiller units to be operated is determined so that “an adequate number of liquid chillers 26 to be operated” is determined (¶ 23) and the number operated is increased or decreased to meet this adequate number and further teaches an “on-switch delay time” or “off-switch delay time” (¶ 25) being allowed to elapse between the switching on of additional chillers or the switching off of operating chillers, respectively.  Tseng does not teach these delay times being reduced on the basis of predetermined conditions based on the sensed temperature of water cooled by the chillers as taught in the instant independent claims, including conditions to prevent a light-load stop of the chillers specifically.

Japanese Publication No. 2006-275492 to Tamiya et al., a machine translation of which was provided with the Information Disclosure Statement of 25 August 2020, teaches in ¶¶ 17 and 48-54 an air conditioning installation in which a number of chillers to be operated is increased and decreased and in which a standby time is associated with this chiller control.  In ¶ 54 specifically, Tamiya teaches that the return chilled water temperature may be monitored and the standby time may be bypassed as an “early stop” condition if this temperature meets a predetermined threshold.  Tamiya does not teach the condition under which the standby time is bypassed being a condition which prevents a light load stop of the chillers as taught in the instant independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL C COMINGS/           Examiner, Art Unit 3763                                                                                                                                                                                             	24 June 2022

/JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763